289 F.2d 319
Faye COHEN and Mary C. Hallam, Appellees,v.EMPLOYER'S LIABILITY ASSURANCE CORPORATION, LIMITED, Appellant.
No. 8279.
United States Court of Appeals Fourth Circuit.
Argued April 18, 1961.
Decided April 24, 1961.

Appeals from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Judge.
Thomas G. Andrew, Baltimore, Md. (Rollins, Smalkin, Weston & Andrew, Baltimore, Md., on brief), for appellant.
Melvin J. Sykes and Paul Berman, Baltimore, Md. (Sigmund Levin, Theodore B. Berman, and Bayard Z. Hochberg, Baltimore, Md., on brief), for appellees.
Before SOPER, HAYNSWORTH and BOREMAN, Circuit Judges.
PER CURIAM.


1
The judgment in this case is affirmed upon the opinion of the District Judge. See Cohen v. Employers' Liability Assur. Corp., D.C., 187 F.Supp. 25.


2
Affirmed.